United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3311
                                    ___________

Juanita Whitson,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Union Electric Company,                  *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: January 6, 1998

                                Filed: January 12, 1998
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Juanita Whitson appeals from the district court&s1 dismissal of her complaint.
After reviewing the record and the parties& briefs, we conclude that the judgment of the
district court was correct, and that an extended opinion would have no precedential
value. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.




      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-